             Case 19-10258-amc                    Doc        Filed 10/10/19 Entered 10/10/19 16:35:04                              Desc Main
                                                             Document      Page 1 of 6
 Fill in this information to identify the case:
 Debtor 1    Lawrence Meyerhofer

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the EASTERN District of PENNSYLVANIA

 Case number 19-10258-amc

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: DITECH FINANCIAL LLC                                            Court claim no. (if known): 8-1

Last 4 digits of any number you use to                                            Date of payment change: 12/1/2019
identify the debtor’s account: 5142                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $2,853.51
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         ■ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment: $717.76                             New escrow payment: $755.83


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         ■ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                    New interest rate:

         Current principal and interest payment:           New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
            Case 19-10258-amc                     Doc           Filed 10/10/19 Entered 10/10/19 16:35:04                               Desc Main
                                                                Document      Page 2 of 6
Debtor 1 Lawrence Meyerhofer                                          Case number (if known) 19-10258-amc
           Print Name        Middle Name   Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ _Sindi Mncina___                         Date _10/08/2019_
     Signature



  Print             ___Sindi Mncina________________                                                    Title   Authorized Agent for Creditor
                    First Name                    Middle Name       Last Name


  Company           RAS Citron, LLC


  Address           130 Clinton Road, Suite 202
                    Number       Street


                    Fairfield NJ 07004
                    City                                                 State        ZIP Code

  Contact Phone     470-321-7112                                                                       Email __smncina@rascrane.com_




Official Form 410S1                                    Notice of Mortgage Payment Change                                                       page 2
          Case 19-10258-amc        Doc      Filed 10/10/19 Entered 10/10/19 16:35:04               Desc Main
                                            Document      Page 3 of 6
                                           CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that on October 10, 2019
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
BRAD J. SADEK
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

WILLIAM C. MILLER, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106

Lawrence Meyerhofer
2485 Hieter
Quakertown, PA 18951

                                                                          RAS Citron, LLC
                                                                          Authorized Agent for Secured Creditor
                                                                          130 Clinton Road, Suite 202
                                                                          Fairfield, NJ 07004
                                                                          Telephone: 470-321-7112
                                                                          Facsimile: 973-404-8886

                                                                          By: /S/ Kamari Cook
                                                                          KCook@Rascrane.com




Official Form 410S1                   Notice of Mortgage Payment Change                                page 3
Case 19-10258-amc   Doc   Filed 10/10/19 Entered 10/10/19 16:35:04   Desc Main
                          Document      Page 4 of 6
Case 19-10258-amc   Doc   Filed 10/10/19 Entered 10/10/19 16:35:04   Desc Main
                          Document      Page 5 of 6
Case 19-10258-amc   Doc   Filed 10/10/19 Entered 10/10/19 16:35:04   Desc Main
                          Document      Page 6 of 6
